

Exhibit 10.2
MASTER SERVICES AGREEMENT


This Master Services Agreement ("Agreement") is made and entered into as of
5/29/2020 by and between Castle Biosciences, Inc., a Delaware corporation
located at 820 S Friendswood Dr., Suite 201 , Friendswood, TX 77546 (herein
referred to as "Castle"), and Genomic Path LLC, ________________________ (herein
referred to as "Consultant").


RECITALS


WHEREAS, Federico A. Monzon, M.D. (herein referred to as the “Employee”), the
owner of Genomic Path LLC, and Castle have entered into an Employment Separation
Agreement dated May 29, 2020 (herein referred to as the “Separation Agreement”),
pursuant to which Employee’s employment with Castle will end effective May 31,
2020;


WHEREAS, Consultant provides services as a clinical consultant/medical director;
and,


WHEREAS, Castle wishes to utilize the expertise of Consultant to perform certain
services for Castle, and Consultant desires, pursuant to the terms and
conditions set forth herein and defined in Exhibit A, to provide such services.
Services may be performed remotely as allowed by regulations and statutes.


NOW, THEREFORE, in consideration of the mutual promises made herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Consultant and Castle hereby agree as follows.


AGREEMENT


1.Services. Consultant will perform certain services for Castle from time to
time as described in Exhibit A attached hereto (the “Services”). Castle may,
from time to time, engage Consultant in specific projects for which an amended
Scope of Work and associated payment terms are required. Such projects will be
subject to the terms of this agreement except as further defined in a specific
Scope of Work to be appended hereto as Exhibit B, Exhibit C, and so forth.


2.Compensation & Payment.


a.Rate: During the Consulting Period, Consultant will be compensated at the rate
specified in Exhibit A.


b.Payment timing: Consultant will invoice Castle for Services as outlined in
Exhibit A monthly. Castle agrees to pay all invoices within thirty (30) days
after the receipt of invoice for the Services. Castle’s obligation to pay for
Services rendered prior to termination of the Agreement shall survive
termination of this Agreement.


c.Stock options: Employee’s employment will terminate in accordance with the
Separation Agreement and as of the last date of employment will have stock
options that have not yet vested. While this Agreement is in effect (a) unvested
options will continue to vest per terms of the option grant and (b) the options
will remain exercisable pursuant to the terms of the 2008, 2018 and 2019 Stock
Option Plans (as defined below).


For clarity, this Agreement does not modify any of the terms or conditions of
any stock option agreement previously awarded to Employee when in the employ of
Castle. Accordingly, for the options previously granted to Employee under the
Castle Biosciences, Inc. 2008 Stock Plan (the “2008 Plan”), the Castle
Biosciences, Inc. 2018 Equity Incentive Plan (the “2018 Plan”) and the Castle
Biosciences, Inc. 2019 Equity Incentive Plan (the “2019 Plan”) and in accordance
with the terms of such plans and the related award agreements, the options, to
the extent not already vested and notwithstanding any other terms or conditions
to the contrary included in such award agreements or plans, shall continue to
vest in accordance with their original vesting schedules unless Employee ceases
to be a Service Provider (as defined in and with respect to options granted
under the 2008 Plan) or otherwise has a termination of Continuous Service (as
defined
Service Agreement – Federico A. Monzon, M.D.
Date: 5/29/2020
Page 1 of 9

--------------------------------------------------------------------------------



in and with respect to options granted under the 2018 Plan and the 2019 Plan).
For the avoidance of doubt, Castle and Consultant agree that immediately upon
commencement of the Services and during the Consulting Period (as defined
below), Employee is deemed to continue, uninterrupted, to be a Service Provider
(as that term is used in the 2008 Plan) and is deemed to continue,
uninterrupted, to provide Continuous Service (as that term is used in the 2018
Plan and the 2019 Plan). Castle and Consultant also agree that the immediate
transition from the role of employee to consultant contemplated as part of the
Separation Agreement and this Agreement does not represent a termination of
relationship as a Service Provider (with respect to the 2008 Plan) and does not
represent a termination of Continuous Service (with respect the 2018 Plan and
the 2019 Plan) given the immediate commencement of the Consulting Services upon
termination of employment.


Unless terminated earlier in accordance with this Agreement or renewed in
accordance with this Agreement, the Services shall terminate automatically on
May 31, 2021. If, prior to the scheduled termination date or other termination
of the Services, the Agreement is terminated by either party for any reason, the
Services shall automatically terminate on the applicable date of the event. Upon
termination of the Services, Employee shall cease to be a Service Provider under
the 2008 Plan and Employee’s Continuous Service shall terminate under the 2018
Plan and 2019 Plan and, accordingly, all unvested options as of that date will
be forfeited, in accordance with the terms and conditions applicable to such
options.


3.Term and Termination.


a.This Agreement shall remain in effect, unless earlier terminated in accordance
with the provisions of this Agreement, for an initial period of one (1) year
until May 31, 2021 (“Consulting Period”). Thereafter, it may be renewed for
consecutive one (1) year periods by mutual written agreement, and any such
renewal periods shall become part of the Consulting Period.


b.Notwithstanding the foregoing, this Agreement may be terminated:


i.by Consultant for any reason by providing thirty (30) days’ prior written
notice to Castle;


ii.automatically upon the occurrence of any event bankruptcy, insolvency or
liquidation of any party;


iii.immediately by Castle, for any reason with or without prior written notice;
or


iv.immediately by Castle with or without prior written notice in the event that
Consultant (a) ceases to provide, or is unwilling or unable to provide at least
40 hours of Services to Castle on a monthly basis; (b) fails to cure any
substantial failure to diligently perform the Services within thirty (30) days
of Castle’s written notice specifying such failure and indicating its intention
to terminate this Agreement; or (c) Employee begins a full-time employment
position at diagnostics company or institution and works in a medical director
or chief medical officer role that has duties similar to (1) those performed
during Employee’s employment with Castle or (2) the Services.


4.Confidentiality / Disclosure / Intellectual Property – Trade Secret
Improvements/ Insider Trading.


a.Consultant will treat as confidential Castle’s Confidential Information
(defined below), and will take precautions equivalent to those it uses to
protect its own most highly confidential information (which must be at least
reasonable precautions) to ensure the continued confidentiality of such
information and to prevent its unauthorized access and disclosure. Consultant
agrees to return to Castle upon the expiration or termination of this Agreement
or earlier request all Confidential Information acquired from Castle, except as
to such information as it may be required to retain under applicable law. During
the term of this Agreement and thereafter, Consultant shall not, without
Castle’s prior written consent, use or disclose any Confidential Information for
a purpose other than as expressly contemplated by this Agreement to carry out
its obligations hereunder. Prior to disclosure of Confidential Information to
any employee, consultant, advisor or any other person, Consultant shall ensure
that such person is bound in writing to observe confidentiality, non-disclosure
and non-use restrictions substantially equivalent with the restrictions
contained in this Agreement. If Castle or Consultant are required by law to
disclose all or any part of the
Service Agreement – Federico A. Monzon, M.D.
Date: 5/29/2020
Page 2 of 9

--------------------------------------------------------------------------------



Confidential Material, each party agrees to (i) immediately notify the other of
the existence, terms and circumstances surrounding such a request, (ii) consult
with the other on the advisability of taking legally available steps to resist
or narrow such request, and (iii) exercise its commercially reasonable best
efforts to obtain an order or other reliable assurance that confidential
treatment will be accorded to such portion of the Confidential Material required
to be disclosed.


b.“Confidential Information” means all trade secrets and other non-public
proprietary information of Castle of any kind whatsoever (including without
limitation, know-how, data, compilations, formulae, product specifications,
financial models, patent disclosures, procedures, processes, projections,
forecasts, protocols, results of experimentation and testing, specifications,
strategies and techniques), and all tangible and intangible embodiments thereof
of any kind whatsoever (including without limitation, apparatus, compositions,
documents, drawings, machinery, formulae, prototypes, patent applications,
records and reports) , which is disclosed by Castle to Consultant in writing,
orally or by observation. Notwithstanding the foregoing, except as to trade
secrets, Confidential Information shall not include information which Consultant
can establish (i) to have been publicly known prior to disclosure of such
information by Castle to Consultant, (ii) to have become publicly known, without
fault on the part of Consultant, subsequent to disclosure of such information by
Castle to Consultant, (iii) to have been received by Consultant at any time from
a source, other than Castle, rightfully having possession of and the right to
disclose such information, or (iv) to have been otherwise known by Consultant as
evidenced by its own written records prior to disclosure of such information by
Castle to Consultant.


c.Each party shall comply with all applicable laws, rules and regulations in
performing its obligations hereunder, including, without limitation, applicable
state and federal physician self-referral and anti-kickback laws and
regulations, as well as the Health Insurance Portability and Accountability Act
of 1996, as amended (“HIPAA”), and the rules promulgated thereunder (including
the Standards for Privacy of Individually Identifiable Health Information). The
parties agree to enter into a customary HIPAA Business Associate Agreement upon
entering into this Agreement.


d.Intellectual Property / Trade Secret Improvements. Consultant agrees that if
in the course of performing the Services hereunder, Consultant incorporates into
any Service any invention, improvement, development, concept, discovery or other
proprietary information owned by Consultant or in which Consultant has an
interest, (i) Consultant shall inform Castle, in writing before incorporating
such invention, improvement, development, concept, discovery or other
proprietary information into any Service; and (ii) Castle is hereby granted and
shall have a nonexclusive, royalty-free, perpetual, irrevocable, worldwide
license to use, perform, display, make, reproduce, make derivative works,
import, sell, offer for sale, license, distribute, and otherwise dispose of such
invention, improvement, development, concept, discovery or other proprietary
information as part of or in connection with such Work Product, with the right
to license such rights to others. Consultant shall not incorporate any
invention, improvement, development, concept, discovery or other proprietary
information owned by any third party into any Service without Castle’s prior
written permission.


e.Insider Trading. Consultant acknowledges receipt of a copy of Castle’s insider
trading policy and agrees to comply with such policy as may be in effect from
time to time.


5.Restrictive Covenants.


a.Solicitation of Employees. Consultant agrees that for a period of three (3)
years immediately following the termination of this Agreement for any reason,
whether with or without cause, at the option either of Castle or Consultant,
with or without notice, Consultant will not, either directly or indirectly,
solicit, induce, recruit or encourage any of Castle’s employees to leave their
employment, or hire or take away such employees, or attempt to solicit, induce,
recruit, encourage, hire or take away employees of Castle, either for Consultant
or for any other person or entity.


b.No Interference. Consultant agrees that during the course of this Agreement
and for a period of three (3) years immediately following the termination of
this Agreement for any reason, whether with or without
Service Agreement – Federico A. Monzon, M.D.
Date: 5/29/2020
Page 3 of 9

--------------------------------------------------------------------------------



cause, at the option either of Castle or Consultant, with or without notice,
Consultant will not, either directly or indirectly, interfere with Castle’s
customer relationships.


c.No Conflict of Interest. During the term of this Agreement, Consultant will
not accept work, enter into a contract, or accept an obligation from any third
party, inconsistent or incompatible with Consultant’s obligations under this
Agreement, or the scope of Services. Consultant warrants that there is no other
contract or duty on its part inconsistent with this Agreement. Consultant agrees
to indemnify Castle from any and all loss or liability incurred by reason of the
alleged breach by Consultant of any services agreement with any third party.




d.Covenant Not to Compete: Consultant agrees that during the course of this
Agreement and for a period of one (1) year immediately following the termination
of this Agreement for any reason, whether with or without cause, at the option
either of Castle or Consultant, with or without notice, Consultant and Employee
will not, either directly or indirectly, (i) serve as an advisor, agent,
consultant, director, employee, officer, partner, proprietor or otherwise of,
(ii) have any ownership interest in (except for passive ownership of one percent
(1%) or less of any entity whose securities have been registered under the
Securities Act of 1933, as amended, or Section 12 of the Securities Exchange Act
of 1934, as amended) or (iii) participate in the organization, financing,
operation, management or control of, any business in competition with Castle’s
business as conducted by Castle at any time during the course of Employee’s
employment and/or Consultant’s consulting relationship with Castle. The
foregoing covenant shall cover Consultant’s activities in every part of the
Territory, as defined herein, to the extent permitted by applicable law.
“Territory” shall mean: (i) all counties in the State of Texas, (ii) all other
states of the United States of America and (iii) all other countries of the
world; provided that, with respect to clauses (ii) and (iii), Castle maintains
non-trivial operations, facilities, or customers in such geographic area prior
to the date of this Agreement.


Consultant acknowledges and agrees that Consultant’s fulfillment of the
obligations contained in this Agreement, including, but not limited to,
Consultant’s obligation neither to use, except for the benefit of Castle, or to
disclose Castle’s Confidential Information and Consultant’s obligations in this
Section are necessary to protect Castle’s Confidential Information and to
preserve Castle’s value and goodwill. Consultant further acknowledge the time,
geographic and scope limitations of Consultant’s obligations under this Section
are reasonable, especially in light of Castle’s desire to protect its
Confidential Information, and that Consultant will not be precluded from gainful
employment if Consultant is obligated not to compete with Castle during the
period and within the Territory as described above.


The covenants contained in this Section shall be construed as a series of
separate covenants, one for each city, county and state of any geographic area
in the Territory. Except for geographic coverage, each such separate covenant
shall be deemed identical in terms to the covenant contained in this Section.
If, in any judicial or arbitration proceeding, a court or arbitrator refuses to
enforce the covenants in this Section (or any part thereof), then such
unenforceable covenant (or such part) shall be eliminated from this Agreement to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced. In the event the provisions of this Section are deemed
to exceed the time, geographic or scope limitations permitted by applicable law,
then such provisions shall be reformed by the court or arbitrator to cover the
maximum time, geographic or scope limitations, as the case may be, then
permitted by such law.


6.Independent Contractor Relationship. Consultant’s relationship with Castle is
that of an independent contractor, and nothing in this Agreement is intended to,
or should be construed to, create a partnership, agency, joint venture or
employment relationship between Castle and any of Consultant’s employees or
agents. Consultant is not authorized to make any representation, contract or
commitment on behalf of Castle. Consultant (if Consultant is an individual) and
Consultant’s employees will not be entitled to any of the benefits that Castle
may make available to its employees, including, but not limited to, group health
or life insurance, profit-sharing or retirement benefits. Because Consultant is
an independent contractor, Castle will not withhold or make payments for social
security, make unemployment insurance or disability insurance contributions, or
obtain workers’ compensation insurance on behalf of Consultant. Consultant is
solely responsible for, and will file, on a timely basis, all tax returns and
payments required to be filed with, or made to, any federal, state or local tax
authority with respect to the performance of Services and receipt of fees under
this Agreement. Consultant is solely responsible for, and must maintain adequate
Service Agreement – Federico A. Monzon, M.D.
Date: 5/29/2020
Page 4 of 9

--------------------------------------------------------------------------------



records of, expenses incurred in the course of performing Services under this
Agreement. No part of Consultant’s compensation will be subject to withholding
by Castle for the payment of any social security, federal, state or any other
employee payroll taxes. Castle will regularly report amounts paid to Consultant
by filing Form 1099-MISC with the Internal Revenue Service as required by law.
If, notwithstanding the foregoing, Consultant is reclassified as an employee of
Castle, or any affiliate of Castle, by the U.S. Internal Revenue Service, the
U.S. Department of Labor, or any other federal or state or foreign agency as the
result of any administrative or judicial proceeding, Consultant agrees that
Consultant will not, as the result of such reclassification, be entitled to or
eligible for, on either a prospective or retrospective basis, any employee
benefits under any plans or programs established or maintained by Castle.


7.Exclusivity. Nothing in this Agreement shall be deemed to grant Consultant any
form of exclusivity, and Castle will be entitled to act independently, or to
retain the services of others, for the purpose of performing the Services.
Throughout the Consulting Period, Consultant retains the right to engage in
employment, consulting, or other work relationships in addition to the Services
for the Company, so long as such activities do not present a conflict of
interest with Castle’s business, or interfere with Consultant’s continuing
obligations owed to Castle. In the event that it unclear to Consultant whether a
particular activity would breach this commitment, Consultant agrees to contact
Castle to seek clarification prior to engaging such activity.


8.Indemnification. Each party shall indemnify and save harmless the other for,
from and against all actions, liabilities, losses, damages, claims and demands
whatsoever, including costs, expenses and attorneys’ fees resulting from or
claimed to have resulted from any intentional or negligent acts or omissions of
the other party or its employees or agents engaged in the work under this
Agreement at the time of the event or occurrence upon which such actions, claims
or demands are based. Castle further indemnifies Consultant against any and all
claims of malpractice related to services performed under this Agreement.


9.Entire Agreement. This Agreement sets forth the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and/or contemporaneous understandings, negotiations,
representations and writings relating thereto. No provision of this Agreement
may be amended or modified, orally or otherwise, except by a writing signed by
the party against which the modification or amendment is sought to be enforced.


10.Disclaimer of Other Relationships. This Agreement shall not create a
relationship of employment, agency, partnership, or joint venture, or a license
between the parties. Moreover, this Agreement shall not obligate either party to
enter into any business relationship with the other party or to purchase or sell
any products or services from the other party. Consultant shall not be, and
shall not represent itself as being, authorized to bind Castle, as agent or
otherwise.


11.Equitable Remedies. Both parties recognize and agree that Castle may suffer
irreparable damage as a result Consultant’s breach of Sections 4 and 5.
Consultant agrees that if Castle is injured by a breach or a threatened breach
of Sections 4 and 5, Castle shall have the ability to seek the remedy of a
restraining order or other appropriate equitable relief to enforce this
Agreement in addition to all other remedies provided by law without the need to
post a bond or prove irreparable harm.


12.Agreement to Arbitrate All Disputes. To ensure the timely and economical
resolution of disputes that may arise between Consultant and Castle, both
Consultant and Castle mutually agree that pursuant to the Federal Arbitration
Act, 9 U.S.C. §1-16, and to the fullest extent permitted by applicable law,
Consultant and Castle will submit solely to final, binding and confidential
arbitration any and all disputes, claims, or causes of action arising from or
relating to: (i) the negotiation, execution, interpretation, performance, breach
or enforcement of this Agreement; or (ii) Consultant’s relationship with Castle
(including but not limited to all statutory claims); or (iii) the termination of
Consultant’s relationship with Castle (including but not limited to all
statutory claims). BY AGREEING TO THIS ARBITRATION PROCEDURE, BOTH CONSULTANT
AND CASTLE WAIVE THE RIGHT TO RESOLVE ANY SUCH DISPUTES THROUGH A TRIAL BY JURY
OR JUDGE OR THROUGH AN ADMINISTRATIVE PROCEEDING. The arbitrator shall have the
sole and exclusive authority to determine whether a dispute, claim or cause of
action is subject to arbitration under this Section and to determine any
procedural questions which grow out of such disputes, claims or causes of action
and bear on their final disposition. All claims, disputes, or causes of action
under this Section, whether by Consultant or Castle, must be brought solely in
an individual capacity, and
Service Agreement – Federico A. Monzon, M.D.
Date: 5/29/2020
Page 5 of 9

--------------------------------------------------------------------------------



shall not be brought as a plaintiff (or claimant) or class member in any
purported class or representative proceeding, nor joined or consolidated with
the claims of any other person or entity. The arbitrator may not consolidate the
claims of more than one person or entity, and may not preside over any form of
representative or class proceeding. To the extent that the preceding sentences
in this paragraph are found to violate applicable law or are otherwise found
unenforceable, any claim(s) alleged or brought on behalf of a class shall
proceed in a court of law rather than by arbitration. Any arbitration proceeding
under this Section shall be presided over by a single arbitrator and conducted
by JAMS, Inc. (“JAMS”) or its successor, under the then applicable JAMS
Comprehensive Arbitration Rules & Procedures available upon request and also
currently available at
https://www.jamsadr.com/rules-comprehensive-arbitration/). Consultant and Castle
both have the right to be represented by legal counsel at any arbitration
proceeding, at each party’s own expense. The location of the arbitration
proceeding shall take place Harris County, Texas. The arbitrator shall: (i) have
the authority to compel adequate discovery for the resolution of the dispute;
(ii) issue a written arbitration decision, to include the arbitrator’s essential
findings and conclusions and a statement of the award; and (iii) be authorized
to award any or all remedies that Consultant or Castle would be entitled to seek
in a court of law. Castle shall pay all JAMS arbitration fees in excess of the
amount of court fees that would be required of Consultant if the dispute were
decided in a court of law. This Section shall not apply to any action or claim
that cannot be subject to mandatory arbitration as a matter of law, to the
extent such claims are not permitted by applicable law to be submitted to
mandatory arbitration and such applicable law is not preempted by the Federal
Arbitration Act or otherwise invalid (collectively, the “Excluded Claims”). In
the event Consultant intends to bring multiple claims, including one of the
Excluded Claims listed above, the Excluded Claims may be filed with a court,
while any other claims will remain subject to mandatory arbitration. Nothing in
this Section is intended to prevent either Consultant or Castle from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. Any final award in any arbitration proceeding hereunder
may be entered as a judgment in the federal and state courts of any competent
jurisdiction and enforced accordingly.


13.Attorneys’ Fees. In the event any legal action or agreed upon arbitration or
mediation is instituted with respect to this Agreement or any obligation arising
hereunder, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees and costs, and fees and costs of accountants and expert
witnesses as determined by the court, arbitrator or mediator. Except as
otherwise specifically provided herein, Castle and Consultant shall each pay
their own fees and expenses incident to the negotiation, preparation, execution
and performance of this Agreement, including without limitation, all fees and
expenses of their own counsel, accountants and other advisers.


14.Due Authority. Each party hereto represents and warrants that it has all
necessary authority, power and right necessary to enter into and bind it, its
principals and employees to the terms of this Agreement.


15.No Waiver. No waiver of compliance by one party with any term or condition of
this Agreement that such other party was or is obligated to comply with is
effective unless in writing; provided that such waiver shall not operate as a
waiver of, or estoppel with respect to, any other or subsequent failure. No
failure to exercise and no delay in exercising any right, remedy or power
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy or power hereunder preclude any other or further
exercise thereof or exercise of any other right, remedy or power provided herein
or by law or in equity.


16.Governing Law. The validity, performance, construction, interpretation, and
effect of this Agreement shall be governed by and construed in accordance with
the internal laws of the State of Texas (excluding its laws relating to
conflicts of laws).


17.Construction. Each party hereto has had an opportunity to review and revise
this Agreement, so the rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation or construction of this Agreement.


18.Severability. If any provision of this Agreement, or the application thereof
to any circumstance, person or place, shall be held by a court or other tribunal
of competent jurisdiction to be invalid, unenforceable or void, the remainder of
this Agreement and such provisions as applied to other circumstances, persons or
places shall remain in full force and effect.


19.Counterparts & Facsimile Signatures. This Agreement may be executed in
counterparts, in which event all executed copies taken together or a copy with
all of the signature pages attached thereto, shall constitute one and the
Service Agreement – Federico A. Monzon, M.D.
Date: 5/29/2020
Page 6 of 9

--------------------------------------------------------------------------------



same instrument, and shall become effective when one or more counterparts have
been signed by each party and delivered to the other party. The facsimile or
electronic transmission of signatures to this Agreement shall be valid, legal
and binding on all parties hereto.


20.No Assignment. Consultant agrees that it will not assign, delegate or
otherwise transfer, in whole or in part, directly or indirectly whether
voluntarily, involuntarily, or by operation of law, any rights or obligations
under this Agreement. Any purported assignment, transfer or delegation in
violation of this Section shall be null and void. Subject to the foregoing
limits on assignment, this Agreement shall be binding upon and inure to the
benefit of the parties and their respective heirs, executors, administrators and
permitted successors and assigns. This Agreement does not create and shall not
be construed as creating any rights enforceable by any person not a party to
this Agreement.


21.Notices. All notices and other communications required or permitted under
this Agreement shall be in writing and shall be delivered in person (in which
case notice is deemed given when received the addressee) or sent by overnight
air courier service (in which case notice shall be deemed given when received by
addressee or on the second (2nd) day after the date of delivery to the courier,
whichever is earlier), or by registered or certified mail, return receipt
requested, postage prepaid and properly addressed (in which case notice shall be
deemed given when received by the addressee or on the fifth (5th) day after the
date of mailing, whichever is earlier), to the addresses set forth below, or
such other address as a party may hereafter provide notice of to the other:




If to Consultant:
Genomic Path LLC
c/o Federico Monzon, M.D.
______________________ 
______________________
______________________
______________________


If to Castle:
Castle Biosciences, Inc
Derek Maetzold
President
______________________
______________________
______________________
______________________








[Remaining of page left blank]
Service Agreement – Federico A. Monzon, M.D.
Date: 5/29/2020
Page 7 of 9

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.







CASTLE BIOSCIENCES, INC.CONSULTANT/s/ Derek Maetzold/s/ Federico A. MonzonDerek
Maetzold, CEOFederico A. Monzon, M.D.Fbo Genomic Path
LLC5/29/20205/29/2020DateDate

Service Agreement – Federico A. Monzon, M.D.
Date: 5/29/2020
Page 8 of 9

--------------------------------------------------------------------------------



Exhibit A


Hourly Rate: $350.00


A.Scope of Work
        
All assigned projects to be agreed to, in advance, by Bernhard Spiess or Derek
Maetzold


It is anticipated that agreed to projects will include:
     
1.Provide project specific reimbursement support.
2.Provide guideline and manuscript support.
3.Message, copy and input on medical and commercial materials, including slide
decks, web copy, etc as requested for all products.
4.Laboratory support.
5.Competitive intelligence and strategic planning.


Castle will endeavor to provide Consultant at least 10 business days’ notice of
adjustment for Services. Consultant will inform Castle (to the best of his
ability) of upcoming periods of unavailability.


The Consultant agrees that the Services will be performed only by Federico A.
Monzon, M.D.


B.Payment Terms:


Castle shall pay undisputed invoices within thirty (30) days of receipt of
invoice, provided that Castle shall notify Consultant of any disputed invoices
within thirty (30) days of receiving such invoice and shall pay any undisputed
amounts. Provided that Castle pays undisputed amounts, Consultant shall continue
to conduct Services during which time the parties shall use commercially
reasonable efforts to resolve the disputed amounts. Castle’s obligation to pay
for Services rendered prior to termination of the Agreement shall survive
termination of this Agreement.


Any work required to be performed on site at Castle shall be billed at a minimum
of 1.0 hours, with ¼ hour increments thereafter. Offsite work shall be billed in
¼ hour increments.


C.Other Terms:


For all Services, Consultant shall:
1.Only use ________________ for electronic communication inside and outside of
Castle
2.Refer as Consultant Medical Director inside an outside of Castle


For personal computer use, Castle is providing an Apple Macbook Pro laptop to be
used solely for Services during the Term of this Agreement. Equipment is to be
returned within forty-eight (48) hours upon Termination of this Agreement.








Service Agreement – Federico A. Monzon, M.D.
Date: 5/29/2020
Page 9 of 9